A motion was made in behalf of the defendant that the verdict be entered up as one of acquittal, and a motion was made on the part of the State for a venire facias de novo.                   (438)
The jury having found that the defendant did not take the fee charged in the indictment corruptly, have, by their verdict, negatived the very gist
of the indictment. It is equivalent to a verdict of "Not guilty." The defendant must, therefore, be discharged.
NOTE. — See S. v. Avera, post, 669; S. v. Arrington, 6 N.C. 671.
Dist.: S. v. Pritchard, 107 N.C. 930.